696 So. 2d 530 (1997)
Tonti KINZIE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-0489.
District Court of Appeal of Florida, Fourth District.
July 9, 1997.
Richard L. Rosenbaum of Law Offices of Richard L. Rosenbaum, Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Although no Nelson inquiry was conducted on Appellant's motion to discharge counsel, Appellant waived this objection by failing to pursue it or otherwise alert the court that a pro se motion had been filed. See Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973), approved, Hardwick v. State, 521 So. 2d 1071 (Fla.1988). In any event, any error is harmless, as the evidence of guilt is overwhelming and Appellant had opportunities to advise the court of his dissatisfaction with counsel, or otherwise raise the issue, but failed to do so. Rather, he proceeded to trial with counsel and without *531 objection, raising it only on appeal after an adverse verdict. See Parker v. State, 570 So. 2d 1053 (Fla. 1st DCA 1990); Kott v. State, 518 So. 2d 957 (Fla. 1st DCA 1988). Compare Dunn v. State, 640 So. 2d 201 (Fla. 4th DCA 1994) (court's failure to rule treated as denial where pro se defendant did everything possible to secure a ruling). We also affirm as to all other issues raised.
STONE, C.J., and WARNER and SHAHOOD, JJ., concur.